DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Preliminary Amendment
The preliminary amendment filed 07/23/2019 has been entered.  Claims 1-10 are pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schiestl et al. (US 20090289094 A1).
Regarding claims 1-2, Schiestl et al. discloses an electric driving tool (10) configured to eject a fastener (60) from an outlet (62) to drive the fastener into a workpiece (W), the driving tool comprising: a motor (71); a driver (13/14) configured to be driven by the motor and to strike and eject the fastener from the outlet by moving from a standby position to a striking position along a specified travel path [0020-0028], the travel path extending in a front-rear direction of the driving tool, the striking position being located frontward of the standby position; 
a movable member (33) disposed in a vicinity of the outlet, the movable member being held in an initial position in a non-pressed state and configured to be moved from the initial position to a pressed position when pressed by the workpiece [0022]; and a driver-restricting mechanism (50/29) configured to prevent the driver from moving to the striking position by physically acting on the driver (51engages locking members 53/58 [0026-0033] when the movable member is placed in the initial position .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schiestl et al. (US 20090289094 A1) in view of Kurth et al. (US 20080179372 A1) in view of Kerrigan (US 4928868 A) and further in view of Leimbach et al. (US 20090090759 A1).
Regarding claims 3-6 and 10, Schiestl et al. fails to disclose the driver-restricting mechanism includes a blocking member configured to prevent the driver from moving to the striking position by abutting on a front end portion of the driver at a position rearward of the fastener before the driver moves to the transmitting position wherein: the blocking member is configured to be movable between a block position where the blocking member is capable of abutting on the driver on the travel path and a retracted position where the blocking member is retracted from the travel path and is incapable of abutting on the driver, and the blocking member is placed in the block position when the movable member is placed in the initial position, and the movable member is configured to move the blocking member from the block position to the retracted position when moving from the initial position to the pressed position wherein: the driver-restricting mechanism includes a biasing member which biases the blocking member 
Kurth et al. teaches a driver-restricting mechanism includes a blocking member (31/33) configured to prevent a driver (12) from moving to the striking position by abutting on a front end portion of the driver at a position rearward of the fastener before the driver moves to the transmitting position ([0030-0032], figs. 1-4) wherein: the driver-restricting mechanism includes a biasing member (36) which biases the blocking member toward the block position, the movable member is configured to move the blocking member from the block position to the retracted position against biasing force of the biasing member when moving from the initial position to the 
Kerrigan also teaches a driver-restricting mechanism includes a blocking member (280) configured to prevent a driver (244) from moving to the striking position by abutting on a front end portion of the driver at a position rearward of the fastener before the driver moves to the transmitting position wherein: the blocking member is configured to be movable between a block position where the blocking member is capable of abutting on the driver on the travel path and a retracted position where the blocking member is retracted from the travel path and is incapable of abutting on the driver, and the blocking member is placed in the block position when a movable member (223) is placed in a initial position, and the movable member is configured to move the blocking member from the block position to the retracted position when moving from the initial position to the pressed position wherein: the driver-restricting mechanism includes a biasing member (282) which biases the blocking member toward the block position, the movable member is configured to move the blocking member from the block position to the retracted position against biasing force of the 
Leimbach et al. also teaches a driver-restricting mechanism includes a blocking member (120) configured to prevent a driver (90) from moving to the striking position by abutting on a front end portion of the driver at a position rearward of the fastener before the driver moves to the transmitting position [0075-0079, 0085-0092] wherein: the driver-restricting mechanism includes a biasing member (122 [0085]) which biases the blocking member toward the block position, the movable member is configured to move the blocking member from the block position to the retracted position against biasing force of the biasing member when moving from the initial position to the pressed position, and the biasing member is configured to return the 
Given the suggestion and teachings of Schiestl et al. to have a driver-restricting mechanism, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the driver-restricting mechanism include a blocking member configured to prevent the driver from moving to the striking position by abutting on a front end portion of the driver at a position rearward of the fastener for helping guide the fasteners, having a blocking member located closer to the nose and/or for safety blocking purposes to prevent accidental firing as taught by Kurth et al. and further taught and evidenced by  Kerrigan and Leimbach et al.  .
Regarding claims 7-8, Kerrigan teaches a flywheel (236) configured to be rotationally driven by a motor (224) and to store rotational energy, an actuating mechanism (288) configured to move the driver from the standby position to a transmitting position where the rotational energy can be transmitted from the flywheel to the driver (idler wheel 258 helps transmit energy to driver 244), wherein: the driver is configured to move to the striking position by the rotational energy transmitted from the flywheel in the 
Regarding claim 9, Kerrigan teaches a flywheel (236) configured to be rotationally driven around a first rotation axis by the motor; a ring member (232 or idler wheel 258) configured to transmit rotational energy of the flywheel to the driver; and a driver-moving mechanism (288) configured to move the driver relative to the ring member from the standby position to a transmitting position where the ring member is capable of transmitting the rotational energy to the driver, wherein: the driver is disposed to face an outer periphery of the flywheel in a radial direction of the flywheel, the ring member is disposed to be loosely fitted onto the outer periphery when the driver is placed in the standby position, and the ring member is configured to be frictionally engaged with the driver and the flywheel to be rotated by the flywheel around a second rotation axis different from the first rotation axis, thereby transmitting the rotational energy to the driver to push out the driver forward from the transmitting position, when the driver is moved to the transmitting position by the driver-moving mechanism (col. 10, lines 1-67, col. 11, lines 1-67, figs. 14-21).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ROBERT F LONG/Primary Examiner, Art Unit 3731